90 F.3d 591
319 U.S.App.D.C. 368
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.UNITED STATES of Americanv.Rodney CRESTWELL, also known as Darrell, also known asRodney Criswell, Appellant.
No. 95-3094.
United States Court of Appeals, District of Columbia Circuit.
June 26, 1996.

Before:  WILLIAMS, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the sentence imposed by the district court on June 22, 1995, be affirmed.  The district court did not commit error in calculating appellant's base offense level for the purposes of sentencing.  See United States v. Lam Kwon-Wah, 966 F.2d 682, 688-89 (D.C.Cir.), cert. denied, 506 U.S. 901 (1992).  The evidence before the district court provided a sufficiently reliable basis for its conclusion that Crestwell distributed at least 65 grams of heroin.  Also, the district court's determination that appellant was not entitled to a downward adjustment for a minor or minimal role in the drug conspiracy was not clearly erroneous.  See United States v. Olibrices, 979 F.2d 1557, 1560 (D.C.Cir.1992) ("It makes no sense to take the broader conspiracy into account only in reducing, but not setting, the offense level, as appellant wants.").


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.